DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 3/02/2022, with respect to claims 1-25, have been fully considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the references of Wang (US PGPUB 2018/0314689 A1).
Further Applicant argues that Pradeep reference does not discloses inferring by the computing system, an inferred semantic identity of the object based on an input from the sensor. Examiner respectfully disagrees as Pradeep, Fig. 4:324:342, and paragraph 52, discloses “Using the 3D location 342 of the object 388, the base computing device 300 may then associate the semantic identifier with the object, such as in metadata stored with an object identifier of the object”. Here an image sensor provides sensor data to base computing device and based on the received sensor data base computing device associate the semantic identifier with the object. Hence, Pradeep reference reads on the argued limitation as presented by the Applicant. For rest of newly added claim limitations Examiner relied on Wang reference as being explained below. Examiner suggests Applicant to further elaborate on how the matching step is performed in the claim to overcome the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US PGPUB 2018/0232608 A1) and further in view of Wang (US PGPUB 2018/0314689 A1).

As per claim 1, Pradeep discloses a semantic augmentation system (Pradeep, Figs. 1-5 and Fig. 9), comprising: 
a sensor (Pradeep, paragraph 19, discloses sensors); 
a computing system (Pradeep, Fig. 1:104, and Fig. 4:300) and a memory in communication with the computing system (Pradeep, Fig. 1:104, and Fig. 4:300:306, and paragraph 20), the memory storing a plurality of endpoints (Pradeep, paragraphs 15, 37 and 51, discloses storing objects); 
the computing system further being configured to select a semantic identity of an object from among a group of objects indicated by a user pointer indicator (Pradeep, paragraphs 41, 64 and 65, discloses For example, a pixel mapping technique may identify one or more pixels of the image data that are selected by the touch selection 408 and correspond to the lamp 118) by: 
determining, based on inputs from the sensor (Pradeep, Fig. 4:330:300, and paragraph 67), the approximate orientation of the user pointer indicator towards a first endpoint from among the plurality of endpoints (Pradeep, Fig. 1:100, and paragraph 29, discloses “Entity tracker 10 may determine an identity, position, and/or current status of one or more entities within range of one or more sensors, and may output such information to one or more other modules, such as voice listener 30, commitment engine 60, etc….”), the first endpoint having the group of objects located within the first endpoint (Fig. 1:100, living room, and Fig. 5, and paragraphs 21 and 37); 
rendering, on a display surface, the group of objects (Pradeep, Fig. 5:303, shows display of objects); 
receiving from the user an indication regarding the semantic identity of the object (Pradeep, paragraph 37, “natural user interface experiences may be augmented 
when a user provides semantic identifiers for objects in their environment” and also please see paragraphs 41 and 59); 
inferring by the computing system, an inferred semantic identity of the object based on an input from the sensor (Pradeep, Fig. 4:324:342, and paragraph 52, discloses “Using the 3D location 342 of the object 388, the base computing device 300 may then associate the semantic identifier with the object, such as in metadata stored with an object identifier of the object”);
Although Pradeep discloses determining that the user specified semantic identity associates the inferred semantic identity (Pradeep, paragraphs 52 and 59, discloses “the user 102 may provide user input 326 that comprises position data 330 of an object 338 of interest and includes a semantic identifier 334 for the object. Such user input may be received by the base computing device 104 and processed to associate the semantic identifier 334 with the object 338”); and 
presenting, on the display surface, an indication of the selection of the object from among the group of objects based on the determined association between the user-specified semantic identity and the inferred semantic identity (Pradeep, paragraphs 52, 57-59, 67 and 68, discloses Additionally, and by providing the image data 318 from the image sensor 108 to the smart phone 102, the base computing device 104 may enable the user 102 to confirm that the user and lamp 118 are within the field of view 140 of the base computing device).
However, Pradeep does not explicitly disclose determining that the user specified semantic identity matches the inferred semantic identity;
presenting, on the display surface, an indication of the selection of the object from among the group of objects based on the determined matching between the user-specified semantic identity and the inferred semantic identity.
Wang discloses determining that the user specified semantic identity matches the inferred semantic identity (Wang, Fig. 35, and paragraphs 113, 272, 302, and 306, discloses matching user specified input to the known samples/inputs);
presenting, on the display surface, an indication of the selection of the object from among the group of objects based on the determined matching between the user-specified semantic identity and the inferred semantic identity (Wang, paragraph 521, discloses Thus, at step 3514, the virtual personal assistant may respond: “I see. Here it is.” The virtual personal assistant may further cause the tablet device 3550 to display a map, as requested by the person 3500”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pradeep teachings by matching the semantic identities, as taught by Wang.
The motivation would be to provide an improved system with reduced processing time to process the input information (paragraph 371), as taught by Wang.

As per claim 2, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein: 
the object is a user interface object (Pradeep, paragraph 15), and the computer system is further configured to map the plurality of endpoints to the display surface and to map the user interface object to the first endpoint (Pradeep, Fig. 4:326:300, and paragraphs 69-70 and 72); 
the processor further being configured to select the semantic identity of the user interface object based on an indication by the user pointer indicator and a collimation projected from a determined observing field of view of the sensor to the first endpoint (Pradeep, paragraphs 41, 44 and 56-57); 
wherein the system is further configured to select the semantic identity of the user interface object based on an obturation of the first endpoint by the user pointer indicator during a pointing movement of the user, as detected at the sensor within the observing field of view (Pradeep, paragraphs 55 and 56, discloses to help user 102 know that a desired object is in the field of view of the base computing device 104, the base computing device may send image data captured by image sensor 108 to the smart phone 120 for display by the phone.  In this manner, the smart phone 120 may display the visual perspective of the base computing device 104 to confirm that the base computing device can see an object of interest, such as the lamp 118).

As per claim 3, Pradeep in view of Wang further discloses the semantic augmentation system of claim 2, wherein the system is configured to select the user interface object based on an orientation of the user pointer indicator towards the first endpoint mapped to the indicated user interface object (Pradeep, Fig. 5:118, and paragraphs 57 and 64) and further projected within a second endpoint contained within the first endpoint (Pradeep, paragraph 29, discloses Context information may include the entity tracker's guesses/predictions as to the identity, position, and/or status of one or more detected entities based on received sensor data).

As per claim 4, Pradeep in view of Wang further discloses the system of claim 2, wherein the processor is configured to select the user interface object mapped to the display surface based on the determined orientation of the at least one user pointer indicator (Pradeep, Fig. 5:118, and paragraphs 57 and 64), and further by an input from a camera (Pradeep, paragraph 57, image sensor 108), the camera being oriented to encompass the user pointer indicator and the display surface (Pradeep, paragraph 57 and 58).

As per claim 5, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the sensor is an optical mesh embedded in a lens (Pradeep, paragraphs 19 and 40, discloses optical sensor).

As per claim 6, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the sensor is at least one wearable sensor (Pradeep, paragraph 38, head-mounted).

As per claim 7, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the object is localized into a store environment (Pradeep, paragraph 80, discloses store).

As per claim 8, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the object is localized into a home environment (Pradeep, paragraph 80, discloses house).

As per claim 9, Pradeep in view of Wang further discloses the semantic augmentation system of claim 2, wherein the user interface object is localized into a physical-virtual fusion healthcare environment (Wang, paragraph 528, discloses a service robot can be used to assist in medical diagnosis and advice, or possibly as a remote assistant for a doctor).

As per claim 10, Pradeep in view of Wang further discloses the semantic augmentation system of claim 2, wherein the user interface object is localized into a physical-virtual fusion sporting environment (Pradeep, paragraphs 38 and 86, discloses gaming devices).

As per claim 11, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the sensor is configured to adjust the observing field of view based on an inference of the user iris orientation (Pradeep, paragraph 25, eye tracker).

As per claim 12, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, further comprising: the plurality of endpoints mapped to the display surface (Pradeep, Fig. 5, and paragraphs 57 and 58); 
the system further being configured to map the user interface on the first endpoint on the display surface and to select the user interface object based on the collimation of an area delimited by one or more user pointer indicators as projected from the sensor to the endpoint (Pradeep, Fig. 5, and paragraphs 57- 59); and 
wherein the system is configured to select the user interface object based on an inferred tapping between at least two user pointer indicators at a location within the delimited area (Pradeep, paragraphs 26, 29, 59 and 65, discloses in addition to touching the display 303 to provide position data of the lamp 118, the user 102 also provides a semantic identifier 334 for the lamp.  For example and as noted above, the user may provide user input 326 including a semantic identifier 334 in the form of voice input) and further projected within a second endpoint contained within the first endpoint (Pradeep, Fig. 5:144).

As per claim 13, Pradeep in view of Wang further discloses the semantic augmentation system of claim 12, wherein the user interface object is localized into a physical-virtual fusion store environment (Pradeep, paragraph 80, discloses store).

As per claim 14, Pradeep in view of Wang further discloses the semantic augmentation system of claim 12, wherein the user interface object is localized into a physical-virtual fusion home environment (Pradeep, paragraph 80, discloses house).

As per claim 15, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the user interface object is localized into a healthcare environment.
Wang discloses user interface object is localized into a healthcare environment (Wang, paragraph 528, discloses a service robot can be used to assist in medical diagnosis and advice, or possibly as a remote assistant for a doctor).

As per claim 16, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the user interface object is localized into a sporting environment (Pradeep, paragraph 86, discloses gaming devices).

As per claim 17, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the sensor or display surface is an optical mesh (Pradeep, paragraphs 63 and 69).

As per claim 18, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the sensor is a camera (Pradeep, paragraph 19, image sensor 108).

As per claim 19, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the sensor is embedded in glasses (Pradeep, paragraph 38, head-mounted display device).

As per claim 20, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the processor is configured to display objects associated with a pointed object associated with the first endpoint based on the determined orientation of the at least one user pointer indicator (Pradeep, Fig. 4:326:300, and paragraphs 52), and further based on an input from a camera, the camera being oriented to encompass the user pointer indicator and the first endpoint (Pradeep, paragraphs 55 and 56).

As per claim 21, Pradeep in view of Wang further discloses the semantic augmentation system of claim 20, wherein the system is configured to adjust the camera field of view based on a determined direction of the user pointer indicator (Pradeep, paragraphs 21 and 45) and further to adjust the camera encompass the pointed object (Pradeep, paragraphs 55 and 56).

As per claim 22, Pradeep in view of Wang further discloses the semantic augmentation system of claim 21, wherein the system is configured to infer an intermediate endpoint within the inferred direction of the user pointer indicator (Pradeep, paragraphs 29, 55-56 and 66, discloses Entity tracker 10 may determine an identity, position, and/or current status of one or more entities within range of one or more sensors, and may output such information to one or more other modules, such as voice listener 30, commitment engine 60, etc. In some examples, entity tracker 10 may interpret and evaluate sensor data received from one or more sensors, and may output context information based on the sensor data) and to adjust the camera field of view based on the intermediate endpoint (Pradeep, paragraphs 21, 55 and 56).

As per claim 23, Pradeep in view of Wang further discloses the semantic augmentation system of claim 20, wherein the pointed object supports a plurality of objects in the environment (Pradeep, paragraphs 26 and 53).

As per claim 24, Pradeep in view of Wang further discloses the semantic augmentation system of claim 23, wherein the plurality of objects is associated with a plurality of display objects and further associated with the plurality of endpoints comprised in the first endpoint (Pradeep, Fig. 5:303).

As per claim 25, Pradeep in view of Wang further discloses the semantic augmentation system of claim 1, wherein the matching is based on further indications from the user (Wang, Fig. 35:3510:3514, and paragraph 521).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633